Citation Nr: 1549379	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  08-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than September 10, 2007, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office, which granted entitlement to TDIU and assigned an effective date of September 10, 2007.  The Veteran asserts on appeal that an earlier effective date for the award should be assigned.

In May 2009 the Veteran and EF testified before a Veterans Law Judge (VLJ) in a Travel Board hearing at the RO.  The VLJ who presided at that hearing is no longer employed by the Board, and the Veteran was afforded a videoconference hearing before the undersigned VLJ in May 2015.  Transcripts of both hearings are of record.   

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in March 2010 for additional development.  In November 2010 the Board determined that the development required by the Board had not been performed and again remanded the case to the AOJ in order to ensure compliance with the terms of the previous remand.  The additional development required by the Board's remands in March 2010 and November 2010 has now been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

The most persuasive and probative evidence of record indicates that the Veteran's service-connected left knee disability did not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience prior to September 10, 2007.



CONCLUSION OF LAW

The requirements to establish entitlement to an effective date earlier than September 10, 2007, for the award of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The issue on appeal arises from a successful claim by the Veteran for award of a TDIU.  It is thus a "downstream" appeal in which notice was not provided prior to the rating decision.  However, the Veteran was provided notice of the elements required to establish entitlement to an earlier effective date for TDIU by a letter     in November 2008, and he had ample opportunity to respond before the AOJ readjudicated the case in April 2009.  In any event, the Veteran has not asserted prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made   reasonable efforts to obtain relevant records adequately identified by the      Veteran including service treatment records, post-service treatment records,    Social Security Administration (SSA) disability records, VA examination reports and the  Veteran's VA Vocational Training file.  The Veteran has not identified   any additional treatment records that should be obtained before the appeal is adjudicated.    

As noted in the Introduction, the Board remanded the case to the AOJ in         March 2010 for additional development; specifically, the Board directed the 
AOJ to forward the case to the Director of Compensation Services to perform an extraschedular review for the period prior to September 10, 2007.  In November 2010 the Board determined the AOJ had not forward the case to the Director of Compensation Services as directed, and again remanded the case to the AOJ in order to enforce compliance with the terms of the original remand.  Stegall, 11 Vet. App. 268.  The AOJ thereafter forwarded the case to the Director of Compensation Services for extraschedular review, which was performed in May 2011.  The Board finds there has now been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).

The Veteran has been afforded two hearings before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ)   who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJs identified the issue to      the Veteran, and the Veteran testified as to his symptoms, treatment history and employment history; during one hearing he was accompanied by a witness who testified in support of his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearings focused on the elements necessary         to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board finds there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.  

Analysis

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  For increased disability compensation, the effective date shall be the date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date; otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  
   
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Because it is the established policy of VA that all veterans who are unable to    secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director of Compensation Services for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

Consideration should be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts on appeal that he should be granted TDIU effective from May 1990 because he had submitted a claim for TDIU in that month that was not adjudicated by the AOJ.  Alternatively, he asserts entitlement to TDIU from June 2004, the month he submitted his present successful claim for TDIU.  He also asserts on appeal that he has not been gainfully employed since 1987, although he also reported having last worked in 1992.  

Addressing first the theory of entitlement to TDIU effective from May 1990, the file contains a Statement by Accredited Representative that was received by the AOJ on May 15, 1990; this Statement was in support of an appeal that sought increased rating for the service-connected left knee disability and argued that the due to the Veteran's knee disability, he was not a prime candidate for any type of gainful employment.  The AOJ accepted the letter as an informal claim for TDIU and sent the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability) in June 1990, but the Veteran did not respond.  This form requests information concerning employment and earning history as well as education and training, information which is integral to a claim for TDIU.  As the Veteran did not return the completed form, such claim is deemed abandoned.  38 C.F.R. § 3.158.   

The Veteran testified before the Board in May 2009 and in May 2015 that he did not receive the VA Form 21-8940 that was sent to him in June 1990.  However, the June 1990 letter was not returned as undeliverable.  When correspondence is not returned as undeliverable by the post office, the addressee is presumed to have received the mailing.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  

In any event, the Veteran filed a VA Form 21-8940 that was received by the AOJ in May 2000.  The AOJ denied entitlement to TDIU by an unappealed rating decision in October 2000.  Thus, to the extent the 1990 claim or any other claim for TDIU was pending, such was decided by the October 2000 rating decision.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("[A] reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.").  As the October 2000 rating decision was not appealed, and no new and material evidence was submitted during the appeal period, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b), 20.200, 20.302, 20.1103 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).    

In October 2001 the Veteran submitted a new claim seeking increased rating for the left knee disability.  One item of evidence received in support of that claim was a statement by the Veteran's attending VA physician dated on June 4, 2002, which asserted that the Veteran was unable to work and totally disabled for any gainful employment.  Based in part on this medical statement the AOJ issued a rating decision in January 2003 that increased the rating for the left knee disability to 40 percent; the Veteran did not appeal.  

The Veteran again filed a claim seeking entitlement to TDIU that was received by the AOJ on June 10, 2004; with his claim the Veteran resubmitted a copy of the VA physician's letter dated on June 4, 2002, cited above.  The June 2002 letter, by     VA physician Dr. LGC, stated the Veteran had not been able to sustain gainful employment because of ongoing pain and reduction of range of motion of the knee; he had three previous surgeries on the knee that resulted in no improvement and the Veteran's pain was worse.  

VA Vocational Rehabilitation notes show the Veteran was discharged from the program in October 2001 because he was considered to be fully rehabilitated, having recently completed 60 successful days as a warehouse clerk; this was considered to be full-time employment with excellent job retention opportunity.  The Special Report of Training noted the position was semi-sedentary and was not impeded by the Veteran's service-connected left knee condition because he was intermittently able to sit and stand and was not required to lift heavy items.  The   VA Vocational Rehabilitation file also shows the Veteran completed an office  skills course in June 2001 (word processing, data entry and internet) with potential employment in office support and customer service, but such employment would be restricted due to the Veteran's criminal history (conviction for a Class B felony).  The Veteran had previously been terminated from a VA Vocational Rehabilitation program in electronics in March 1999 based on determination that after more than a year of schooling he had acquired negligible electronics skills; there is nothing in the termination of electronics training to indicate the left knee disability caused an impairment of electronics-related capability.     

Medical evidence of record shows the Veteran presented for VA surgical consult in February 2002, requesting authorization for total left knee replacement; the Veteran stated that he could not maintain or even obtain employment due to his knee pain and resulting deformity.  The VA physician placed a surgical consult for a total knee replacement (TKR) despite the Veteran's relatively young age; however, in a subsequent note in July 2002 the physician noted that the consult for TKR was rejected due to the Veteran's young age and that arthroscopic surgery would be performed instead. 

The Veteran had a VA compensation and pension (C&P) examination in July 2002 in which he reported having worked as a truck driver from 1983 to 1987 but was subsequently unable to work due to his knee pain and resultant limp.  The examiner stated the Veteran walked "like a cripple" despite being a young man and it was uncertain if the Veteran would ever be able to work again in any meaningful way. 

In January 2003 the Veteran underwent left knee arthroscopy to correct a defect (surgical screw in the proximal tibia that was causing pain) resulting from previous surgery (lateral meniscectomy in service in 1980, arthroscopy in 1987 and anterior cruciate ligament reconstruction in 2000).  In a March 2003 post-surgical follow-up Dr. LGC stated that despite the surgery the Veteran was in obvious pain and used    a cane to ambulate very slowly and with much repetition.  The Veteran was consequently awarded a temporary total evaluation from January 2003 to May 2003.  In November 2003 Dr. LGC noted the Veteran was now able to walk, but needed a cane and was unable to walk or stand for a long period.

In January 2004 the Veteran presented to Dr. LGC and asked for intervention to procure a TKR, since three orthopedic surgeons had refused to perform a TKR    due to his age; the Veteran stated he needed the TKR in order to obtain work and support his family.  Dr. LGC noted the Veteran was ambulating on two canes, and she stated she would ask for referral on a fee-basis level to a private surgeon who might perform the TKR.  Thereafter in January 2004 the Veteran was referred by VA to Dr. EPL by VA.  Dr. EPL noted the Veteran presented in a wheelchair and refused to walk, citing pain.  The Veteran essentially demanded referral for TKR so that he "could get up and walk and work" but examination was essentially benign; Dr. EPL's impression was that the Veteran had subjective complaints of pain with no firm objective focalizing abnormalities.  Dr. EPL stated that from an orthopedic standpoint the Veteran did not need surgery but rather needed strengthening exercises and occasional anti-inflammatory medication.  

In March 2004 the Veteran presented to Dr. LGC complaining Dr. EPL had refused to perform surgery because the Veteran did not have insurance and because of malpractice concerns due to the Veteran's youth; Dr. LGC noted that "this poor patient" was receiving "very tiny" government compensation for his problems (currently 40 percent disability rating).  The Veteran was observed to walk very slowly, using crutches.  In July 2004 Dr. LGC advised the Veteran to use a wheelchair until the surgeons could determine whether or not to perform a          knee replacement.

In September 2004 Dr. LGC stated she had advised the Veteran to use a wheelchair and that in her opinion the Veteran was unemployable.

The Veteran had a VA C&P examination in November 2004 in which he stated     he was unable to perform long standing, walking, bending or squatting and was essentially unable to take care of himself; he stated his spouse took care of his daily needs at home.  The examiner noted limitation of motion with painful fatigability and weakness and lack of endurance with repetitive motion; weightbearing on the knee was significantly painful.  The examiner did not make any specific observation regarding employability.

In April 2005 Dr. LGC stated the Veteran's surgeons refused to perform knee replacement surgery until the Veteran is 60 years old; the Veteran was consequently  "trapped" with very little income and unemployable due to his service-connected injuries.

In his Substantive Appeal, received in December 2005, the Veteran asserted he   had been granted disability benefits by SSA, which he asserted demonstrated his entitlement to TDIU by VA.  However, the Veteran's SSA disability file, received by VA in June 2006, shows that SSA denied applications for disability (claimed as disability due to seizure disorder and osteoarthritis of the left knee) by decisions    in November 1991 and June 1992, based on a determination that he was not shown to be unemployable.  The SSA file states that a return to the Veteran's previous occupation (truck driver) was not possible, but his condition did allow for other, less-demanding work, considering his age, education and work history.  In May 2009 the Veteran testified before the Board that he had received SSA benefits   from 1987 to approximately 2000, at which point it was discontinued for some reason unknown to him; the Board notes at this point that the Veteran was apparently confusing Supplemental Security Income (SSI), which is temporary, with Social Security Disability Income (SSDI), which is permanent (see Vocational Rehabilitation note in July 2001, stating the Veteran was currently drawing SSI but had been twice denied SSDI).  At any rate, the Veteran's SSA disability file does not support a finding of unemployability for any reason.   

The Veteran had a VA psychiatric C&P examination in September 2007 in which he reported having driven a truck for two years after service, but he lost those jobs when the businesses were sold.  He attempted to take a commercial driving course but had to drop out because his knee "went out" and he needed surgery.  He had recently worked briefly as a temporary worker but had to quit because he needed sinus surgery and his knee began to bother him again.  

The RO subsequently issued the rating decision on appeal that granted service connection for major depressive disorder (MDD) effective from September 10, 2007, and assigned a 70 percent rating.  The rating decision also granted entitlement to TDIU from that date because the grant of service connection for MDD caused the Veteran to now meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Because the Veteran did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) during the period on appeal the Board remanded the case to obtain a 
determination whether TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).  The resultant determination was made in May 2011.  The reviewer noted the Veteran's treatment history in detail, including an April 1999 VA orthopedic examination in which the examiner stated that the Veteran's lack of motion was so inconsistent with the X-rays and objective examination that it was "difficulty to distinguish between malingering and the actual disease."  The reviewer noted the opinions of Dr. LGC but noted that these opinions were unsupported by any rationale and also inconsistent with objective medical evidence of record.  The reviewer noted inconsistencies in the Veteran's report of receiving SSA disability payments and noted that VA Vocational Rehabilitation notes indicated the Veteran to be employable in clerical skills as of June 2001.  In sum, the Veteran's only service-connected disability during the period (left knee disability) did not demonstrate that the Veteran had lost the use of his left leg or had been unable to perform sedentary employment (indeed, the Veteran had participated in VA Vocational Rehabilitation with sedentary employment as a goal).  Accordingly, entitlement to TDIU on an extraschedular basis prior to September 2007 was not shown.

The Veteran testified before the Board in 2009 that he last worked in 1992.  During his 2015 hearing, he testified that he has not worked since the late 1980's.  In both hearings he argued as to the date his claim for TDIU was filed, how the 1990 claim was never adjudicated and that his knee was the reason he stopped working. 

Based on review of the evidence record, the Board concludes the preponderance of the probative evidence is against a finding that the Veteran's left knee disability rendered him unable to obtain and maintain gainful employment prior to September 10, 2007.  The Veteran's Vocational Rehabilitation records clearly document that he has the training and capability to perform sedentary employment, and there is no persuasive evidence of record showing why the Veteran's service-connected left knee disability, alone, should have precluded such sedentary employment during  the period under review.  The Board acknowledges that the Veteran's left knee disability would have made it difficult to find employment, especially when combined with his criminal record and nonservice connected disability to include    a seizure disorder.  However, the sole fact that a veteran is unemployed or has difficulty finding employment is not enough; the question is whether the claimant  is capable of performing the physical and mental acts required for employment,   not whether the claimant can find employment.  Van Hoose, 4 Vet. App. 361,      363 (1993).  Further, consideration may not be given to impairment caused by nonservice-connected disabilities, nor should the impact of his criminal history be   a basis for an award of TDIU.  Id. 

In this case Dr. LGC submitted several statements attesting that the Veteran's left knee disability caused him to be unemployable, and the VA examiner in July 2002 in which he reported having worked as a truck driver from 1983 to 1987 but was stated it was "uncertain" if the Veteran would ever be able to work again in any meaningful way.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In this case, neither Dr. LGC nor the VA examiner showed why or how the Veteran's disability rendered him unsuited to the sedentary employment for which he is shown to be otherwise capable; instead, both physicians offered conclusory opinions that appear to have been based on the Veteran's subjective reports regarding why he could no longer work in his previous job as truck driver.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate   in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board may weigh the absence of contemporaneous medical evidence against the  lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran in this case is shown to have been convicted of a felony; in addition, he was classified as an "absconder" from community-supervised probation in Texas because he had not mailed in the required monthly report, although that jurisdiction chose to simply terminate the Veteran's community supervision as unsatisfactorily and permit him to continue living in Nevada, rather than re-incarcerate him.  See Montgomery County Department of Community Supervision and Corrections report dated in April 1997.  This criminal history suggests bad character that reduces his credibility.  Further, a VA examiner in August 1996 noted "an exaggerated limp that is so exaggerated that I cannot possibly believe that it is true," and the same examiner found in July 1997 the "[the Veteran's] pain behavior is exaggerated in my opinion."  In April 1999, as noted by the Director of Compensation Services, the same VA examiner noted possible malingering.  Thus, there is indication in the medical record that the Veteran tends to exaggerate the severity of his symptoms, suggesting susceptibility to secondary gain considerations that further decreases his credibility.  In sum, the Board finds the Veteran to be not credible in asserting that his service-connected disability rendered him unemployable prior to September 2007. 

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Upon review of the credible and probative evidence, the Board finds the Veteran's service-connected left knee disability is not shown to have rendered him unable to obtain and maintain gainful employment of a sedentary nature consistent with his education, training and work experience prior to September 10, 2007.  Accordingly, the claim for an earlier effective date for TDIU must be denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.
     


ORDER

An effective date earlier than September 10, 2007, for the award of a TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


